DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a Fresnel lens positioned in front of the enclosure so to receive the modified light beam from the front opening of the enclosure, wherein a plane of focus of the device is located in front of the Fresnel lens” as described in the specification. The claim 12 seems to combine features of Figure 11 with features of Figure 14. However, it does not provide necessary detail for proper understanding. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 12 requires “a Fresnel lens positioned in front of the enclosure so to receive the modified light beam from the front opening of the enclosure, wherein a plane of focus of the device is located in front of the Fresnel lens.” Now, Figure 11 describes the plane of focus 1114 coinciding with the opening of the enclosure. However, Figure 11 does not have Fresnel lens. Now, Fresnel lens is described in Figure 14, but Figure 14 does not have enclosure. Figure 14 seems to replace the enclosure claimed in Claim 1 with Fresnel lens. That is why the specification fails to adequately explain how a Fresnel lens is positioned in front of the enclosure such that a plane of focus is located in front of the Fresnel lens. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 11, 13, 17-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schug et al. (US20080298059A1).
	Regarding claim 1, Schug et al. discloses A device (Fig. 2), comprising: 
	an enclosure (Fig. 2; Fig. 1; the chamber 1) having: a rear opening (Fig. 2; Fig. 1; the chamber 1 has radiation opening 6) adapted to receive a light beam from a light source (Fig. 1; Fig. 2; Para. 32; The radiation emitted by LED element 4 penetrates through the fluorescent layer 10 and is radiated non-directionally into the chamber 1. In the chamber 1, it is radiated either directly through the radiation opening 6 into the collimator 7 or reflected by the reflecting sidewalls 2 and the fluorescent layer 10 till it leaves the chamber 1 through the radiation opening 6), a front opening (Fig. 1; the outcoupling opening 9) adapted to emit a modified light beam (Fig. 2; light emitted by the LED element 4 is collimated through the collimator 7. The output beam is defined by the shape of the outcoupling opening 9 as shown), and internal walls extending between the rear opening and the front opening (Fig. 2; Fig. 1; Para. 30; the highly reflective side walls 8 extends from the radiation opening 6 to the outcoupling opening 9 as shown); 
	the light beam being modified according to a perimeter of the front opening (Fig. 2; light emitted by the LED element 4 is collimated through the collimator 7. The output beam is defined by the shape of the outcoupling opening 9 as shown).
	Regarding claim 2, Schug et al. discloses The device of claim 1, as described and applied above, wherein the perimeter of the front opening forms a rectangle (Fig. 1; the outcoupling opening 9 is rectangle as shown).
	Regarding claim 3, Schug et al. discloses The device of claim 2, as described and applied above, wherein an internal perimeter of the enclosure is rectangular (Fig. 1; the cross section of the chamber 1 will reveal internal perimeter in shape of rectangle).
	Regarding claim 5, the present system discloses The device of claim 1, as described and applied above, further comprising a reflective material covering the internal walls of the enclosure (Fig. 1; Fig. 2; Para. 30; a chamber 1 comprises four highly reflective sidewalls 2).
	Regarding claim 6, the present system discloses The device of claim 1, as described and applied above, wherein the internal walls of the enclosure are made of a reflective material (Fig. 1; Fig. 2; Para. 30; a chamber 1 comprises four highly reflective sidewalls 2).
	Regarding claim 11, the present system discloses The device of claim 1, as described and applied above, wherein the rear opening is centrally positioned in an internal perimeter of the enclosure (Fig. 1; the radiation opening 6 is centrally positioned inside the chamber as shown).
	Regarding claim 13, the present system discloses The device of claim 1, as described and applied above, wherein the device is adapted to be positioned at a distance from the light source so to leave an air gap between the light source and the device (Fig. 1; there is air gap between the LED element 4 and the radiation opening 6).
	Regarding claim 17, the present system discloses A light shaping assembly, comprising a two-dimensional (2D) array (Fig. 4; 2D array of the lamp systems is shown) formed of a plurality of devices as defined in claim 1, as described and applied above, each one of the plurality of devices being adapted to receive a light beam from a corresponding light source (Fig. 4; each lamp system has corresponding LED element 4).
	Regarding claim 18, the present system discloses The light shaping assembly of claim 17, as described and applied above, wherein each device of the 2D array is adapted to emit a corresponding light pixel (Fig. 4; each lamp system has corresponding LED element 4 to emit light).
	Regarding claim 21, the present system discloses The light shaping assembly of claim 17, as described and applied above, wherein the 2D array forms a rectangular matrix (Fig. 4; as shown in the figure, the group of lamp system makes rectangular array).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schug et al. (US20080298059A1) in view of Yang et al. (US10260708B2).
	Regarding claim 4, Schug et al. discloses The device of claim 1, as described and applied above.
	However, the present system does not expressly disclose a plane of focus for the device.
	Yang et al. discloses a plane of focus for the device (Fig. 1; Column 3, lines 25-27; The LED light source 10 is located at the focus of the plano-convex lens 20). (Yang et al. teaches that the disclosed system is the LED illumination module for eliminating chromatic dispersion using a LED light source and a plano-convex lens (see, Column 3, lines 17-21)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the plano-convex lens such that the light radiating point is located at the focus of the plano-convex lens. According to Schug et al., the illumination system is utilized for the headlamp of a vehicle (see, Schug et al., Para. 24). Likewise, Yang et al. teaches a illumination system of a vehicle headlamp (see, Yang et al., Column 3, line 34). Since the light output point of Schug et al. is the outcoupling opening 9, one of ordinary skill in the art would have placed the plano-convex lens of Yang et al. such the focus of the plano-convex lens is at the outcoupling opening in order to eliminate chromatic dispersion. 
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schug et al. (US20080298059A1) in view of Bierhuizen et al. (US8097894B2).
	Regarding claim 7, the present system discloses The device of claim 1, as described and applied above.
	However, the present system does not expressly disclose a rear reflector plate, the rear opening being formed as a cut-out in the rear reflector plate, a face of the rear reflector plate on the inside of the enclosure being covered with a reflective material.
	Bierhuizen et al. discloses a rear reflector plate (Fig. 5; the parabolic reflector 50 with a flat part at the bottom is shown), the rear opening being formed as a cut-out in the rear reflector plate (Fig. 5; the LED 10 is placed through the center cut-out of the parabolic reflector 50 as shown), a face of the rear reflector plate on the inside of the enclosure being covered with a reflective material (Fig. 5; Column 6, lines 2-4; the reflector 50 is molded plastic with a thin specular metal covering the surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the reflector, as taught by Bierhuizen et al., in the present system. Schug et al. revealed that the radiation from an LED element can be radiated not only into the chamber assigned to it, but possibly into the neighboring chamber (see, Schug et al., Para. 20). By placing the reflector plate of Bierhuizen et al. around the LED element of Schug et al, unintended radiation to the neighboring chamber can be prevented.
	Regarding claim 8, the present system discloses The device of claim 1, as described and applied above.
	However, the present system does not expressly disclose a rear reflector plate, the rear opening being formed as a cut-out in the rear reflector plate, the rear reflector plate being made of a reflective material. 
	Bierhuizen et al. discloses a rear reflector plate (Fig. 5; the parabolic reflector 50 with a flat part at the bottom is shown), the rear opening being formed as a cut-out in the rear reflector plate (Fig. 5; the LED 10 is placed through the center cut-out of the parabolic reflector 50 as shown), the rear reflector plate being made of a reflective material (Fig. 5; Column 6, lines 2-4; the reflector 50 is molded plastic with a thin specular metal covering the surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the reflector, as taught by Bierhuizen et al., in the present system. Schug et al. revealed that the radiation from an LED element can be radiated not only into the chamber assigned to it, but possibly into the neighboring chamber (see, Schug et al., Para. 20). By placing the reflector plate of Bierhuizen et al. around the LED element of Schug et al, unintended radiation to the neighboring chamber can be prevented.
	Regarding claim 9, the present combination discloses The device of claim 7, as described and applied above, wherein a size of the cut-out in the rear reflector plate is selected to allow most of the light beam from the light source to enter the enclosure (Schug et al., Fig. 2; the most of the light beam enter the chamber 1 as shown).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schug et al. (US20080298059A1) in view of Liu (An Overview of Aluminum Protective Coating Properties and Treatment, 2009).
	Regarding claim 10, the present system discloses The device of claim 5, as described and applied above.
	However, the present system does not expressly disclose the reflective material is a textured reflective material.
	Liu discloses the reflective material is a textured reflective material (Fig. 2; Fig. 4; Introduction; Background, page 1, second paragraph; As shown in Fig. 2, the surface of the aluminum reflective film is textured. Aluminum is the most widely used non-ferrous metal. It is low cost and is ideal to be used in many common applications such as mirror reflectors. Aluminum is commonly used in mirror coating. It is one of the few metals that retain its full silvery reflectance in finely powered form, making it an important component for mirror coating).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aluminum film to produce reflective coating, as taught by Liu, in the present system. One of ordinary skill in the art would have been motivated to do so because Aluminum is low cost and ideal to be used in application of mirror coating (see, Introduction).
Claim(s) 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schug et al. (US20080298059A1) in view of Yang et al. (US10260708B2) and Academic Kids (Fresnel Lens, 2018).
	Regarding claim 12, the present combination discloses The device of claim 1, as described and applied above.
	However, the present system does not expressly disclose a lens positioned in front of the enclosure so to receive the light beam from the device, wherein a plane of focus of the device is located in front of the lens.
	Yang et al. discloses a lens positioned in front of the enclosure so to receive the light beam from the device (Fig. 1; the plano-convex lens 23 is placed in front of the light source as shown), wherein a plane of focus of the device is located in front of the lens (Yang et al., Fig. 1; Column 3, lines 25-27; The LED light source 10 is located at the focus of the plano-convex lens 20). (Yang et al. teaches that the disclosed system is the LED illumination module for eliminating chromatic dispersion using a LED light source and a plano-convex lens (see, Column 3, lines 17-21)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the plano-convex lens such that the light radiating point is located at the focus of the plano-convex lens. According to Schug et al., the illumination system is utilized for the headlamp of a vehicle (see, Schug et al., Para. 24). Likewise, Yang et al. teaches a illumination system of a vehicle headlamp (see, Yang et al., Column 3, line 34). Since the light output point of Schug et al. is the outcoupling opening 9, one of ordinary skill in the art would have placed the plano-convex lens of Yang et al. such the focus of the plano-convex lens is at the outcoupling opening in order to eliminate chromatic dispersion. 
	However, the present combination does not expressly disclose Fresnel lens.
	Academic Kids discloses Fresnel lens (Figure at the bottom of Page 2; Detailed information, Page 2; the Fresnel lens is shown on the left of the figure. Fresnel lens reduces the amount of material required compared to a conventional spherical lens by breaking the lens into a set of concentric annular sections known as Fresnel zones. This allows a substantial reduction in thickness (and thus weight and volume of material) of the lens).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Fresnel lens. One of ordinary skill in the art would have been motivated to do so because Fresnel lens is well known in the art and it reduces the length of the optical system. 
	Regarding claim 22, the present system discloses The light shaping assembly of claim 17, as described and applied above.
	However, the present system does not expressly disclose a lens positioned in front of the front openings of the devices (Yang et al., Fig. 1; Column 3, lines 25-27; the plano-convex lens 20 is placed in front of the light source as shown). (Yang et al. teaches that the disclosed system is the LED illumination module for eliminating chromatic dispersion using a LED light source and a plano-convex lens (see, Column 3, lines 17-21)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the plano-convex lens such that the light radiating point is located at the focus of the plano-convex lens. According to Schug et al., the illumination system is utilized for the headlamp of a vehicle (see, Schug et al., Para. 24). Likewise, Yang et al. teaches a illumination system of a vehicle headlamp (see, Yang et al., Column 3, line 34). Since the light output point of Schug et al. is the outcoupling opening 9, one of ordinary skill in the art would have placed the plano-convex lens of Yang et al. such the focus of the plano-convex lens is at the outcoupling opening in order to eliminate chromatic dispersion. 
	However, the present combination does not expressly disclose Fresnel lens.
	Academic Kids discloses Fresnel lens (Figure at the bottom of Page 2; Detailed information, Page 2; the Fresnel lens is shown on the left of the figure. Fresnel lens reduces the amount of material required compared to a conventional spherical lens by breaking the lens into a set of concentric annular sections known as Fresnel zones. This allows a substantial reduction in thickness (and thus weight and volume of material) of the lens).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the plano-convex lens with Fresnel lens in order to reduce the thickness, weight and volume of the lens.	
Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schug et al. (US20080298059A1) in view of Tawa (US7429725B2).
	Regarding claim 14, the present system discloses The device of claim 1, as described and applied above.
	However, the present system does not expressly disclose at least one shade formed of a light absorbing material, the at least one shade being adapted to attenuate light emitted from the device outside of a main direction of the light beam.
	Tawa discloses at least one shade formed of a light absorbing material (Fig. 1; a housing 12 is provided to enclose all the optical components as shown), the at least one shade being adapted to attenuate light emitted from the device outside of a main direction of the light beam (Fig. 1; Column 3, lines 32-34; An inner surface of the lens cap 34 forms an anti-reflection coating 34b to absorb the stray light within the housing 12. The anti-reflection coating 34b may be made of epoxy resin containing carbon).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing to enclose all the optical components of Schug et al. in order to protect the system. Inside wall of the housing can be coated with anti-reflection coating to absorb the stray light within the housing in order to prevent interference.
	Regarding claim 20, the present system discloses The light shaping assembly of claim 17, as described and applied above.
	However, the present system does not expressly disclose a light absorbing hood positioned in front of the device, the light absorbing hood being adapted to attenuate light emitted from the light shaping assembly outside of a main direction of the light beams.
	Tawa discloses a light absorbing hood positioned in front of the device (Fig. 1; a housing 12 is provided to enclose all the optical components as shown. The part of cap 34 is placed in front of the optical components), the light absorbing hood being adapted to attenuate light emitted from the light shaping assembly outside of a main direction of the light beams (Fig. 1; Column 3, lines 32-34; An inner surface of the lens cap 34 forms an anti-reflection coating 34b to absorb the stray light within the housing 12. The anti-reflection coating 34b may be made of epoxy resin containing carbon).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing to enclose all the optical components of Schug et al. in order to protect the system. Inside wall of the housing can be coated with anti-reflection coating to absorb the stray light within the housing in order to prevent interference.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schug et al. (US20080298059A1) in view of Osawa et al. (US7502612B2).
	Regarding claim 15, the present system discloses The device of claim 1, as described and applied above.
	However, the present system does not expressly disclose the light beam from the light source is an infrared light beam carrying a digital data stream; and the device is configured to maintain integrity of the digital data stream in the modified light beam.
	Osawa et al. discloses the light beam from the light source is an infrared light beam (Fig. 1; Column 4, lines 59-62; The image transmitter 2 has a function of performing wireless data communication by the use of an infrared ray as a communication medium) carrying a digital data stream (Fig. 1; Column 6, lines 11-15; The light receiving/emitting section 16 is a light receiving/emitting module (a light receiving/emitting device) for performing the infrared communication and includes an infrared LED (Light Emitting Diode) for sending data); and the device is configured to maintain integrity of the digital data stream in the modified light beam Fig. 1; Column 6, lines 11-15; the light receiving/emitting section 16 carries out data transmission by causing the infrared LED to turn On and Off (i.e. to emit light and not to emit light) and carries out data reception using the photo diode for detecting the On and Off of the LED. (The beam shaping does not affect the data because the data is transmitted through on and off modulation scheme)). (Schug et al. teaches that the LED lamp systems of a LED lamp array can have IR radiation-emitting LED elements).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize IR LED and to modify the system to perform optical communication, as taught by Osawa et al., in order to provide the capability to communicate using optical communication.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schug et al. (US20080298059A1) in view of Khandpur (Printed Circuit Boards, 2005).
	Regarding claim 16, the present system discloses A combination, comprising: the device and the light source as defined in claim 1 as described and applied above; and a reflective material covering a surface surrounding the light source (Fig. 1; the highly reflective sidewalls 2 are covering a surface surrounding the light source as shown).
	However, the present system does not expressly disclose the printer circuit board.
	Khandpur discloses the printer circuit board (Page 1, second paragraph; the use of miniaturization and sub-miniaturization in electronic equipment design gave birth to a new technique in inter-component wiring and assembly that is popularly known as the printed circuit board. The printed circuit board provides both the physical structure for mounting and holding electronic components as well as the electrical interconnection between components). (Khandpur teaches that there are good reason for using printed circuit boards: i) the size of component assembly is reduced with a corresponding decrease in weight, ii) quantity production can be achieved at lower unit cost, iii) component wiring and assembly can be mechanized, iv) they ensure a high level of repeatability and offer uniformity of electrical characteristics from assembly to assembly, and etc. (Page 2, first paragraph)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to realize the electronic components on the Printed Circuit Board, as taught by Khandpur, in the present combination. The Printed Circuit Board is well-known in the art. Using PCB is advantageous because printed circuit board provides both the physical structure for mounting and holding electronic components as well as the electrical interconnection between components as well as providing following advantage: i) the size of component assembly is reduced with a corresponding decrease in weight, ii) quantity production can be achieved at lower unit cost, iii) component wiring and assembly can be mechanized, and iv) they ensure a high level of repeatability and offer uniformity of electrical characteristics from assembly to assembly. (Khandpur, Page 2, first paragraph)).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schug et al. (US20080298059A1) in view of Green et al. (US20010043381A1).
	Regarding claim 19, the present system discloses The light shaping assembly of claim 18, as described and applied above.
	However, the present system does not expressly disclose each light pixel carries a respective digital data stream.
	Green et al. discloses each light pixel carries a respective digital data stream (Fig. 3; Para. 33; the VCSEL emitters eij in the emitter array 27 are selectively addressable and the data 12 from the communication control unit includes respective data for each VCSEL emitter eij. The data for each VCSEL emitter may be the same or it may be different, depending on the application).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide optical communication through each light emitter of the light emitter array, as taught by Green et al. One of ordinary skill in the art would have been motivated to combine the teaching or Green et al. to the system of Schug et al. in order to add the optical communication capability utilizing each of the light emitter in the emitter array. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636